Citation Nr: 0301028	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  00-02 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for headaches, to 
include migraine headaches, tension headaches, and sinus 
headaches.  


(The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include major depression 
and a schizoaffective disorder, will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from May 1970 to 
January 1972.  

When this matter was last before the Board of Veterans' 
Appeals in February 2001, inter alia, the issue of 
entitlement to service connection for headaches was 
remanded to the St. Louis, Missouri, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  Following the 
completion of the requested development as to that issue, 
the case was returned to the Board and is now ready for 
appellate review.

The Board is undertaking additional development on the 
issue of entitlement to service connection for an acquired 
psychiatric disorder, to include major depression and a 
schizoaffective disorder, pursuant to authority granted by 
38 C.F.R. § 19.9(a) (2002).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903 (2002)  After 
giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1. All evidence necessary for review of the issue 
considered on the merits herein on appeal has been 
obtained, and VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to his claim 
and the evidence necessary to substantiate his claim.

2.  It has been shown by medical evidence that a disorder 
manifested by headaches pre-existed the veteran's period 
of service.

3.  The veteran's pre-existing headache disorder did not 
increase in severity during the veteran's period of 
service beyond the natural progress of the disease, and 
was not shown by competent medical evidence to have been 
permanently aggravated therein.


CONCLUSIONS OF LAW

1.  The presumption that the veteran was sound at entry 
into service is rebutted, in that a disorder manifested by 
headaches clearly and unmistakably pre-existed his period 
of service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304 (2002).

2.  The veteran's pre-existing headache disorder was not 
aggravated by service, and service connection for a 
headache disorder is not warranted.  38 U.S.C.A. §§ 1110, 
1153, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection 
for a headache disorder.  He argues that there is no 
evidence that the disorder preceded service, but given the 
fact that there is documentation of frequent treatment for 
headaches shortly after service, it is clear that his 
migraine headaches were a result of 20 months of service.  
He states that the VA physician who examined him in August 
2002 was incorrect in concluding that his headache 
disorder was not aggravated therein.  He asserts that the 
examination was so cursory that the physician had to have 
been biased.  

In the interest of clarity, the Board will initially 
address the matter of whether this case has been 
appropriately developed for appellate purposes.  In order 
to facilitate understanding of its decision, the pertinent 
law and VA regulations applicable to the issue on appeal 
will then be briefly set forth.  Finally, the Board will 
analyze the veteran's claim.

Veterans Claims Assistance Act 

As noted in the February 2001 Board remand, the September 
2001 letter from the RO, and an October 2002 supplemental 
statement of the case, there has been a significant change 
in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of the issue has 
proceeded in accordance with the provisions of the law and 
regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West Supp. 2002).  In filing his claim of 
entitlement to service connection in March 1999, the 
veteran utilized VA Form 21-526, the form designated for 
such purposes.  The claim appeared substantially complete 
on its face.  The veteran clearly identified the 
disability in question and the benefit sought. 

The former well grounded claim requirement

The RO denied the veteran's claim for service connection 
for headaches based upon the merits of the evidence and 
not based upon finding that it was not well grounded.  The 
RO, however, has provided the veteran with laws and 
regulations regarding the submission of a well grounded 
claim.  See the October 1999 statement of the case.  The 
VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom Morton v. 
Gober, 14  et. App. (2000), in which the Court held that 
VA could not assist in the development of a claim that was 
not well grounded.

The current standard of review requires that after the 
evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As indicated, notwithstanding the laws noted in the 
statement of the case, it appears that the RO has 
adjudicated the issue listed above based on the 
substantive merits of the claim.  The veteran was given 
the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can 
consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

The Board will apply the current standard of review in 
evaluating the veteran's claims below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
October 1999 rating decision, the October 1999 statement 
of the case, the February 2001 Board remand, and the 
October 2002 supplemental statement of the case.  A letter 
from the RO dated in September 2001, and the October 2002 
supplemental statement of the case specifically advised 
the veteran of his rights and responsibilities under the 
VCAA.  In the October 2002 supplemental statement of the 
case, the veteran was advised that there was no competent 
medical evidence that related headaches to service by way 
of aggravation or otherwise.  In the September 2001 letter 
and the October 2002 supplemental statement of the case, 
the veteran was advised what evidence he should submit and 
that VA would assist him in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Based on 
the specific notice provided to the veteran and the 
development which has been accomplished, the Board has 
concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, including the conducting of VA 
examinations, and that there is no reasonable possibility 
that further assistance would aid in substantiating his 
claim.  The RO obtained or attempted to obtain the 
veteran's VA and private treatment records as they were 
identified by the veteran.  In the September 2001 letter 
from the RO, the veteran was asked to submit the names of 
any private or VA medical providers who had treated him 
for the claimed disorder, along with completed 
authorizations, so that the RO could obtain any records 
identified.  The veteran responded to this request, and 
the available evidence was obtained.  It does not appear 
that there are any additional pertinent treatment records 
to be requested or obtained.  

Additionally, the veteran was afforded pertinent VA 
examinations in September 1996 and August 2002 for the 
purpose of determining the existence of the claimed 
disorder, and whether it was related to service.  
Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed 
and was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  

A veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability 
existed prior to service will rebut the presumption.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304 (2002).  A 
pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific 
finding that the increase in disability is due to the 
natural progression of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (2002).

A disorder may also be service connected if the evidence 
of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

Analysis

It is the veteran's primary contention that he first 
incurred a headache disorder in service as evidenced by 
the fact that he was treated for headaches on a frequent 
basis shortly after service, and that there is no basis to 
believe that his headache disorder preceded service.  

In this case, although the veteran noted a medical history 
of frequent or severe headaches upon the pre-induction 
examination in January 1970, it was indicated that the 
frequent headaches were due to eye strain and that 
clinical evaluation was normal with no disqualifying 
defects found.  Consequently, the presumption of soundness 
applies.  See Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
The presumption of soundness, however, is rebutted by 
clear and unmistakable evidence that a disorder manifested 
by headaches has been diagnosed, and has categorically 
been classified as preexisting service.  This conclusion 
is based upon the August 2002 report of the VA 
neurological examination conducted by S.C., M.D.  
Following a review of medical history, a thorough 
neurological examination, and a complete review of the 
veteran's medical records, Dr. S.C. concluded that the 
veteran's headaches, diagnosed as migraine and tension 
headaches, started prior to service.  Dr. S.C. noted that 
although the veteran had described an injury in service 
when he was poked by a finger on the right side of his 
nose, such injury was not likely to have caused headaches.  
Dr. S.C. further opined that there is no evidence to 
suggest that the veteran's headaches were aggravated 
beyond the normal progression, reasoning that there was no 
documentation of the existence of or treatment for 
headaches while in service.  Although the other pertinent 
medical records and opinions have not specifically 
supported this conclusion, none have speculated otherwise.  

When a condition is properly found to have been 
preexisting, either because it was noted at entry or 
because preexistence was demonstrated by clear and 
unmistakable evidence, the presumption of aggravation 
provides that a preexisting injury or disease will be 
considered aggravated by active service where there is an 
increase in the disability during such service, unless 
there is a specific finding that the increase in the 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2002).  A temporary worsening of symptoms 
of a disability subject to exacerbation is not indicative 
of an increase in the severity of the underlying 
disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and 
principles which may be considered to determine whether 
the increase is due to the natural progress of the 
condition.  C.F.R. § 3.306.

As the presumption of soundness has been rebutted, the 
remaining question then is whether the veteran's 
preexisting headache disorder was aggravated by service.  
At this juncture, it should be noted that the medical 
evidence places at issue the question of whether the 
veteran has sinus headaches, tension headaches, migraine 
headaches, or a combination of theses.  Notwithstanding, 
for the purpose of analysis, the Board will concede that 
he has a combination.  

With respect to the question of whether the presumption of 
aggravation could be imposed based upon evidence of an 
increase in the disability during such service, the Board 
first notes that no contemporaneous or post-service 
medical evidence has been discovered showing the treatment 
of the veteran during his period of service for a headache 
disorder.  

It is important to emphasize that the opinion of the 2002 
VA neurological examiner noted above was based upon a 
review of the claims file, the veteran's medical records, 
considerable neurological testing, and upon a 
comprehensive examination of the veteran.  Further, this 
examiner provided a well reasoned opinion with reference 
to the pertinent evidence, including that in favor or 
against the veteran's claim.  In fact, the VA neurologist 
tediously summarized the pertinent medical record, 
including the supporting evidence, and specifically 
addressed the inconsistencies in the opinions of the 
veteran with the evidentiary record.  Although the veteran 
has argued that the VA examiner was biased against his 
claim, he has offered no evidence to support such an 
allegation.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (1991); 38 
C.F.R. § 3.306. (2002).  In the instant case, on the basis 
of all the evidence of record, the Board must conclude 
that the preponderance of that evidence is against a 
finding that the veteran's headache disorder underwent an 
increase in severity during service.  Moreover, the 
preponderance of the evidence leads to the conclusion that 
there was no aggravation in service of the veteran's 
headache disorder, beyond that which was due to the 
natural progress of the condition.  C.F.R. § 3.306.

As the preponderance of the evidence weighs against the 
veteran's claim, there is no reason or basis upon which to 
find the existence of aggravation.  Hence, entitlement to 
service connection is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 1153.

In reaching this decision the Board considered all of the 
evidence of record, including the veteran's written 
statements that his headaches were incurred as a result of 
his 20 months of service.  The veteran, however, as a lay 
affiant, is not competent to offer a medical opinion as to 
whether or not his headache disorder was aggravated in 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this regard it is recognized that there is a private 
medical treatment report of Dr. M., dated in December 
1975, that noted that the veteran gave a history of having 
headaches for three years, reporting that he was hit in 
the eye while in Germany and experienced headaches ever 
since.  Further, in a claim for pension dated in July 
1996, the veteran reported that he had a lifetime history 
of migraine and sinus headaches.  The credibility and 
medical reliability of these reports of history given by 
the veteran, however, were not enhanced because of their 
entry into a medical record.  In this respect, the 
veteran's statement as to the cause for any claimed 
incurrence or aggravation must be supported by cognizable 
evidence, not merely allegations.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  The preponderance of the evidence 
is against this claim.   

While the Board has considered the doctrine of affording 
the veteran the benefit of any existing doubt with regard 
to the issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as 
to warrant resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for headaches, to 
include migraine headaches, tension headaches, and sinus 
headaches, is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

